Mfirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Carlos Alen Bolt, a federal prisoner, appeals the district court’s order dismissing his 28 U.S.C. § 2241 (2012) petition without prejudice. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. Bolt v. United States, No. 1:15-cv-00347-GBL-IDD (E.D. Va. filed May 5, 2015 & entered May 11, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.